MEMORANDUM **
Cedric Cotton, a California state prisoner, appeals pro se the district court’s sua sponte dismissal of his 42 U.S.C. § 1983 *416action against his former criminal defense attorney Philip F. Stanger. The district court correctly dismissed Cotton’s action for failure to state a claim upon which relief could be granted, because his attorney did not act under color of state law for purposes of § 1983 liability. Polk County v. Dodson, 454 U.S. 312, 325, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981); Franklin v. Oregon, 662 F.2d 1337, 1345 (9th Cir.1981).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.